 Case 19-35897      Doc 14   Filed 01/22/20 Entered 01/22/20 00:16:40            Desc Main
                               Document     Page 1 of 1




                                          Certificate Number: 03088-ILN-DE-033984352
                                          Bankruptcy Case Number: 19-35897


                                                        03088-ILN-DE-033984352




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on January 21, 2020, at 11:50 o'clock PM CST, Latoya C Silas
completed a course on personal financial management given by internet by Debt
Education and Certification Foundation, a provider approved pursuant to 11
U.S.C. 111 to provide an instructional course concerning personal financial
management in the Northern District of Illinois.




Date:   January 21, 2020                  By:      /s/Doug Tonne


                                          Name: Doug Tonne


                                          Title:   Counselor
